                   UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF NORTH CAROLINA

                         CASE NO: 1:19-CV-593-LCB-JLW


ZION WILLIAMSON,

            Plaintiff,

v.

PRIME SPORTS MARKETING, LLC
and
GINA FORD,

          Defendants.
______________________________________

         DEFENDANTS’ MOTION FOR LEAVE TO AMEND
     ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

      Defendants, Prime Sports Marketing, LLC, and Gina Ford, by and through

counsel, pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, hereby file

their motion for leave to amend their Answer, Affirmative Defenses and

Counterclaim and, as grounds therefor, state as follows:

      On January 20, 2021, this Court entered Judgment on the Pleadings based in

part on its finding that Defendants’ affirmative defenses, while alleging a number

of activities that would have violated NCAA rules, failed to allege “that Plaintiff

had, in fact engaged in any of those activities.” [DE49 at 15] Subsequent to the

filing of Defendants’ Answer, Affirmative defenses and Counterclaims,



                                         1


     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 1 of 10
Defendants developed sufficient evidence to cure that pleading deficiency.

Defendants now seek leave to amend to specifically allege that Williamson

engaged in conduct that violated NCAA rules, rendering him ineligible and

therefore not subject to the protections provided under the UAAA.

      Specifically, Defendants seek to allege the following violations of NCAA

rules, among others:

      • Williamson’s Mother was retained as a “consultant” by Nike and
        received improper payments from Nike in an effort to induce
        Williamson to attend Duke University and to later endorse Nike’s
        products.
      • In December of 2017, Williamson’s step-father received an
        improper benefit in the form of a 2015 Cadillac Escalade.
      • In February of 2018, Williamson’s mother received an improper
        benefit in the form of a 2015 Cadillac Escalade.
      • Williamson’s mother and step-father received an improper benefit
        in the form of funds sufficient to pay a full year of rent in advance
        on a $5000 per month rental home in Durham, North Carolina.
      • In October of 2018, Williamson received an improper benefit in the
        form of a $500,000 payment for entering into a marketing
        agreement with Maximum Management Group, Inc.

      It is undisputed that any one of these “activities” would violate NCAA rules

and would have cost Williamson his eligibility to play basketball at Duke.

Defendants should not be deprived of their opportunity to prove these allegations

in support of their affirmative defense that Williamson was not entitled to the

protections of the UAAA.

       A copy of the proposed amended answer, affirmative defenses and

counterclaims is attached as Exhibit 1.




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 2 of 10
                           MEMORANDUM OF LAW

   1. AMENDMENT SHOULD BE LIBERALLY GRANTED

      The Fourth Circuit recognizes the liberal rule regarding amendment, which

“gives effect to the federal policy in favor of resolving cases on their merits instead

of disposing of them on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th

Cir. 2006)    The Fourth Circuit has further held “[t]he federal rule policy of

deciding cases on the basis of the substantive rights involved rather than on

technicalities requires that [the] plaintiff be given every opportunity to cure a

formal defect in his pleading.” Ostrzenski v. Seigel, 177 F.3d 245, 252–53 (4th

Cir.1999)

      The trial court’s discretion in the face of a motion to amend is quite limited,

“for rule 15(a) severely restricts the judge's freedom, directing that leave to amend

‘shall be freely given when justice so requires.’” Dussouy v. Gulf Coast Inv. Corp.,

660 F.2d 594, 597 (5th Cir. 1981) Indeed, a number of courts have suggested that

dismissal or judgment on the pleadings should not be granted without also granting

leave to amend.

      The Tenth Circuit, in Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1131

(10th Cir.1994), has held “Ideally, if it is at all possible that the party against

whom the dismissal is directed can correct the defect in the pleading or state a

claim for relief, the court should dismiss with leave to amend.” In Lassiter v.




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 3 of 10
Topeka Unified Sch. Dist. No. 501, 347 F. Supp. 2d 1033, 1049 (D. Kan. 2004), the

district court applied Brever in the context of a motion for judgment on the

pleadings. The court held that even when judgment on the pleadings is merited,

“plaintiff ought to be afforded an opportunity to test her claim on the merits if the

underlying facts and circumstances may be a proper subject of relief, . . .

[therefore] plaintiff should be given an opportunity to amend her complaint.”

Lassiter at 1049.

      The Ninth Circuit has “adopted a generous standard for granting leave to

amend from a dismissal for failure to state a claim, such that ‘a district court

should grant leave to amend even if no request to amend the pleading was made,

unless it determines that the pleading could not possibly be cured by the allegation

of other facts.’” Lacey v. Maricopa County, 693 F.3d 896, 926 (9th Cir. 2012). See

also Metro. Transp. Com'n. v. Motorola, Inc., 2007 WL 323244, at *11 (N.D. Cal.

Jan. 31, 2007), aff'd in part, rev'd in part and remanded sub nom. Metro. Transp.

Com'n v. Motorola, Inc., 342 Fed. Appx. 269 (9th Cir. 2009) (“After granting a

motion to dismiss or a motion for judgment on the pleadings, a district court should

afford the non-prevailing party the opportunity to amend its pleading, unless leave

to amend would be futile.”); and Estate of Mendez v. City of Ceres, 390 F. Supp.

3d 1189, 1198 (E.D. Cal. 2019) (“Like a motion brought under Rule 12(b)(6),

leave to amend a pleading ‘should be granted even if no request is made unless




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 4 of 10
amendment would be futile.’”)

       Here in the Middle District, courts have noted that the party facing dismissal

should be entitled to at least one amendment unless it is certain that they will be

unable to state a cause of action. See Vecchione v. Prof'l Recovery Consultants,

Inc., 2014 WL 12588495, at *5 (M.D.N.C. May 19, 2014), citing Ostrzenski v.

Seigel, 177 F.3d 245, 253 (4th Cir. 1999) (“Indeed, unless it is certain that a

plaintiff cannot state a claim upon amendment, then ‘the better practice is to allow

at least one amendment.’”)

   2. THE FACTORS RELEVANT TO THE COURT’S EVALUATION

       The Fourth Circuit has held that “leave to amend a pleading should be

denied only when the amendment would be prejudicial to the opposing party, there

has been bad faith on the part of the moving party, or the amendment would have

been futile.” Westport Ins. Corp. v Albert, 208 Fed. Appx. 222, 226 (4th Cir.

2006), citing to Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.1986).

The proposed amendments to Defendants’ answer, affirmative defenses, and

counterclaims are not prejudicial, are not being requested in bad faith, and will not

be futile.

       In determining whether or not an amendment is prejudicial, a court examines

the nature of the amendment and its timing. Laber v. Harvey, 438 F.3d 404, 427

(4th Cir. 2006). Laber explains that a prejudicial amendment is one that “raises a




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 5 of 10
new legal theory that would require the gathering and analysis of facts not already

considered by the [defendant, and] is offered shortly before or during trial.” Id. By

contrast, an amendment is not prejudicial “if it merely adds an additional theory of

recovery to the facts already pled and is offered before any discovery has

occurred.” Id.

      Defendants’ proposed amendments do not even add an additional theory of

recovery. Instead, they only add factual allegations in support of a defense that has

already been pleaded, and the amendment is being offered before entry of a

scheduling order and before any discovery has occurred.

      We anticipate the Plaintiff will argue that the Court should approach this

motion differently because it is being made after the Court has already entered

partial judgment on the pleadings. Laber holds otherwise:

      Delay alone, however, is an insufficient reason to deny the plaintiff's
      motion to amend. See Davis, 615 F.2d at 613. For this reason, a
      district court may not deny such a motion simply because it has
      entered judgment against the plaintiff—be it a judgment of dismissal,
      a summary judgment, or a judgment after a trial on the merits. See,
      e.g., Foman, 371 U.S. at 182, 83 S.Ct. 227 (reversing district court's
      denial of motion to amend made after the district court entered
      judgment of dismissal); 6 Charles Allen Wright, Arthur R. Miller, &
      Mary Kay Kane, Federal Practice & Procedure § 1488 (2d ed.1990)
      (collecting cases); cf. Ostrzenski, 177 F.3d at 252–53 (4th Cir.1999)
      (noting that district court should not dismiss a complaint with
      prejudice under Fed.R.Civ.P. 12(b)(6) without first giving the plaintiff
      leave to amend). Instead, a post-judgment motion to amend is
      evaluated under the same legal standard as a similar motion filed
      before judgment was entered—for prejudice, bad faith, or futility.
      See Foman, 371 U.S. at 182, 83 S.Ct. 227.




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 6 of 10
Laber at 427 (emphasis supplied). Laber makes it clear that this court should apply

the same standard to this motion as it would have applied to a motion filed prior to

its entry of partial judgment on the pleadings. See also Adams v. Gould Inc., 739

F.2d 858, 864 (3d Cir. 1984) (Court reviewed denial of motions for reconsideration

and leave to amend under “the standard of review which would be applicable had

the motion been brought without the complication of a prior grant of summary

judgment.”

      The Fifth Circuit, in Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594 (5th

Cir. 1981), explained how mere delay in requesting leave to amend should not

result in a denial of such relief. In Dussouy, the plaintiff requested leave to amend

“after dismissal of the action at the pretrial conference and one week before the

trial date.” Nevertheless, the court held that leave should have been granted and

explained as follows:

      [M]ere passage of time need not result in refusal of leave to amend;
      on the contrary, it is only undue delay that forecloses amendment.
      Amendment can be appropriate as late as trial or even after trial; see 6
      C. Wright & A. Miller, Federal Practice and Procedure s 1488 (1971);
      see also Fed.R.Civ.Pro. 15(b). Instances abound in which appellate
      courts on review have required that leave to amend be granted after
      dismissal or entry of judgment. For instance, in Foman v. Davis, the
      plaintiff alleged breach of an oral contract. When the district court
      dismissed on the basis of the defendant's argument that the Statute of
      Frauds rendered the contract unenforceable, the plaintiff moved to
      vacate the dismissal and to amend to sue in quantum meruit. The
      Supreme Court required that the amendment be permitted even though
      it changed the theory of the case. 371 U.S. 178, 83 S.Ct. 227, 9
      L.Ed.2d 222 (1962); accord, Bamm v. GAF, 5 Cir. 1981, 651 F.2d




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 7 of 10
      389; Lone Star Motor Import v. Citroen Cars, 5 Cir. 1961, 288 F.2d
      69; Sherman v. Hallbauer, 5 Cir. 1972, 455 F.2d 1236.

Dussouy at 598. Here, Defendants’ motion for leave to amend is being made within

the 28 day timeframe permitted by the rules to file a Rule 59(e) motion to alter or

amend the judgment. This can hardly constitute undue delay.

      Laber also discusses the interrelationship of the rule 59(e) motion and the

Rule 15(a) motion. In order to grant the latter motion, the court must also grant the

former, amending the order to allow for the amendment of the pleadings. But, as

Laber explains, the focus should be on the motion for leave to amend, not on the

Rule 59(e) motion:

      A conclusion that the district court abused its discretion in denying a
      motion to amend, however, is sufficient grounds on which to reverse
      the district court's denial of a Rule 59(e) motion. See Foman, 371 U.S.
      at 182, 83 S.Ct. 227 (reversing denial of motion for reconsideration of
      judgment of dismissal where district court abused its discretion in
      denying motion to amend); Dussouy v. Gulf Coast Inv. Corp., 660
      F.2d 594, 597 n. 1 (5th Cir.1981) (“Where judgment has been entered
      on the pleadings, a holding that the trial court should have permitted
      amendment necessarily implies that [the] judgment ... was
      inappropriate and that therefore the motion to vacate should have been
      granted.”); Adams, 739 F.2d at 864 (adopting standard set forth in
      Dussouy ).

Laber at 428. Thus, when a party is entitled leave to amend, it follows that they

are necessarily entitled to relief from the judgment as well.

      Having demonstrated that amendment will not be prejudicial, we turn to the

remaining two factors the Court must consider – bad faith and futility. There is




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 8 of 10
simply no argument that Defendants are making this request in bad faith. And we

have addressed the futility argument at length in our motion for rehearing.

Because Williamson’s ineligibility in fact is a defense to Plaintiff’s reliance on the

UAAA, the amendment would not be futile.

      WHEREFORE, for the reasons set forth above, Defendants respectfully

request this Court enter an Order Granting their Motion for Leave to Amend their

Answer, Affirmative Defenses and Counterclaims.

      DATED this 17th day of February 2021.

                                       Respectfully submitted,



                                       /s/ Willie E. Gary
                                       WILLIE E. GARY, ESQ.
                                       GARY, WILLIAMS, PARENTI, WATSON
                                       & GARY, PLLC
                                       Attorneys for Defendants
                                       PRIME SPORTS MARKETING, LLC
                                       and GINA FORD
                                       221 E. Osceola Street
                                       Stuart, Florida 34994
                                       (772) 283-8260
                                       weg@williegary.com
                                       *Local Rule 83.1(d) Special Appearance



                                       /s/ Alvin L. Pittman____________________
                                       ALVIN L. PITTMAN, ESQ.
                                       (N.C. Bar No. 8460)
                                       office@apittman-law.com
                                       Law Offices of Alvin L. Pittman




     Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 9 of 10
                              Attorneys for Defendants
                              PRIME SPORTS MARKETING, LLC
                              and GINA FORD
                              Airport Center Building
                              5901 W Century Boulevard, Suite 412
                              Los Angeles, California 90045
                              (310) 337-3077
                              (310) 337-3080(fax)


                              /s/ Stephen L. Drummond_________
                              Stephen L. Drummond*
                              sdrummond@dswinlaw.com
                              DRUMMOND & SQUILLACE, PLLC
                              Attorneys for Defendants
                              PRIME SPORTS MARKETING, LLC
                              and GINA FORD
                              175-61 Hillside Avenue, Suite 205
                              Jamaica, New York 11432
                              Tel: (718) 298-5050
                              Fax: (718) 298-5554
                              *Local Rule 83.1(d) Special Appearance


                              /s/ JoAnn Squillace________________
                              JoAnn Squillace*
                              jsquillace@dswinlaw.com
                              DRUMMOND & SQUILLACE, PLLC
                              Attorneys for Defendants
                              PRIME SPORTS MARKETING, LLC
                              and GINA FORD
                              175-61 Hillside Avenue, Suite 205
                              Jamaica, New York 11432
                              Tel: (718) 298-5050
                              Fax: (718) 298-5554
                              *Local Rule 83.1(d) Special Appearance




Case 1:19-cv-00593-LCB-JLW Document 53 Filed 02/17/21 Page 10 of 10
